Citation Nr: 0504331	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a right knee injury, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to January 
1983.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In a July 2004 decision, the Board denied a rating in excess 
of 10 percent for right knee arthritis and a rating in excess 
of 30 percent for post operative residuals of a right knee 
injury.  In August 2004, the veteran filed a motion for 
reconsideration of the Board's decision, noting that evidence 
of a February 2004 total right knee replacement at a VA 
facility had not been considered.  As the Board's July 2004 
decision was not based on consideration of all of the 
available evidence, that decision was vacated.  The Board 
will now consider the appeal on a de novo basis.  

As set forth below, a remand of this matter is necessary.  
The appeal will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

In connection with his appeal, the veteran requested and was 
scheduled for a personal hearing before a Veterans Law Judge 
at the RO.  Although he was notified of the time and date of 
the hearing by mail, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.702(d) (2004), when an appellant fails to appear 
for a scheduled hearing and has not requested a postponement, 
the case will then be processed as though the request for a 
hearing had been withdrawn.  



REMAND

The veteran has submitted additional VA clinical records 
which are pertinent to his claim for increased ratings for 
his service-connected right knee disability.  This evidence 
has not yet been considered by the RO and the veteran has not 
waived initial RO consideration of this evidence.  
Accordingly, a remand of this matter is now necessary.  38 
C.F.R. § 20.1304 (2004).

In addition, it now appears that there are outstanding VA 
clinical records which have not yet been obtained in 
connection with this appeal.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, specifically including VA clinical records.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Thus, the RO must obtain these additional VA clinical 
records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Tucson VA 
Medical Center and request copies of 
clinical records pertaining to the 
veteran for the period from April 2002 to 
the present.

2.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




